Citation Nr: 9927426	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  94-26 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on noncombat active duty with the Air 
Force from May 1969 to October 1972.

This appeal arose from an April 1993 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to service 
connection for PTSD.  This denial was confirmed and continued 
by rating actions issued in October 1993, January and 
November 1994 and August 1995.  In June 1996, this issue was 
remanded to the RO for additional development, following 
which a rating action was issued in February 1997, which 
continued the denial.  This issue was again remanded for 
further development in October 1998.


FINDING OF FACT

The veteran's subsequently diagnosed PTSD is not shown to 
have its origins in his military service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. 
§ 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

In order to establish entitlement to service connection for 
PTSD, there must be medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (1997); Cohen v. Brown, 10 Vet. App. 128 (1997).

The veteran's DD-214 indicated that he was not involved in 
any campaigns or combat and had not received any injuries.  
In fact, he served in Japan during the Vietnam era.  He was 
awarded the National Defense Service Medal, the Air Force 
Good Conduct Medal and the Air Force Medal.  His military 
occupational specialty was cargo specialist.

The veteran's service medical records included the entrance 
examination which indicated that he was psychiatrically 
normal at the time of his induction.  On March 12, 1971, he 
was seen complaining of a fear of heights since childhood.  
He denied symptoms of a psychotic or neurotic nature.  His 
affect was appropriate and there was no looseness of 
association.  The diagnosis was acrophobia.  A June 19, 1972 
note diagnosed adult situational reaction, and an immature 
personality was noted on August 30, 1972.  The September 1972 
separation examination contained no complaints of a 
psychiatric nature and the objective examination was within 
normal limits.

An August 1981 VA examination noted no psychiatric complaints 
or diagnosis.  During a July and August 1983 VA 
hospitalization for a sinus problem, he was provided a 
psychiatric evaluation and offered biofeedback.

Between July and August 1992, the veteran was hospitalized at 
a VA facility with complaints of auditory and visual 
hallucinations.  He indicated that he had been sober for two 
years, although he was hearing voices that were telling him 
to drink.  He complained of nightmares of smelling dead 
bodies, which he had reportedly medivaced from Vietnam.  The 
mental status examination noted that he was coherent, very 
anxious and apprehensive.  He reported that he had auditory 
hallucinations, nightmares and flashbacks.  It was commented 
that he was a noncombat veteran.  The assessment was 
dysthymic disorder with features of PTSD, noncombat veteran.  
It was noted that he had been found to ineligible for the 
PTSD program.

The veteran was re-hospitalized in December 1992, at which 
time he complained of nightmares, nervousness and depression.  
He reported increased nightmares and flashbacks about 
experiences in Japan.  He commented that he had seen a lot of 
injured and mutilated bodies.  He also indicated that he had 
auditory/visual hallucinations, numbing of responsiveness, 
feelings of detachment, depression and insomnia.  He 
exhibited irritability, poor concentration, suspiciousness 
and mood swings.  Finally, he expressed paranoid ideas.  The 
diagnosis was PTSD with affective features.

The veteran was hospitalized at a VA facility between May and 
June 1993, when he reported having profound nightmares and 
flashbacks of Vietnam.  He stated that he relived the war, 
especially the loss of a friend.  He indicated that he was 
getting depressed, anxious and tense.  He claimed to be self-
medicating with alcohol.  The objective examination revealed 
that he was very anxious, tense, uptight, apprehensive and 
tremulous.  He again reported profound nightmares and 
flashbacks.  His affect was inappropriate and he admitted to 
auditory/visual hallucinations, a depressed mood, delusions 
of persecution, paranoid ideation and ideas of reference.  
The assessment was PTSD with schizo-affective and paranoid 
features.

In August 1993, the veteran was examined by VA.  The mental 
disorders examination noted that he had been sent to Japan 
where he worked as a cargo transportation specialist.  He 
indicated that he shipped bodies, equipment and mail.  He 
stated that the doors of the airplane would open and he would 
smell the bodies.  He reported suffering from nightmares, 
flashbacks and indicated that he still heard voices.  The 
objective examination revealed that he was anxious, restless, 
and mildly depressed.  The diagnosis was of generalized 
anxiety with depression.  The PTSD examination noted his 
contention that he would transport bodies and the wounded; he 
commented that he would see the bodies fresh from the field.  
He indicated that he could not forget the smell of the 
bodies.  He reported that he began to have mental problems in 
service and that his drug use began at that time as well.  
His symptoms included losing track of time, poor 
concentration, nightmares, flashbacks, voices and olfactory 
hallucinations.  The objective examination noted that he was 
anxious and restless, although he was able to relate to his 
situation , as well as verbalize his needs and feelings.  The 
diagnosis was PTSD.

The veteran was hospitalized at a VA facility in November 
1993 after complaining of being confused and of hearing 
voices.  The mental status examination revealed inappropriate 
behavior and speech.  His speech was rational and coherent; 
his mood was stable and he was preoccupied with voices of the 
war.  During this hospitalization, he reported a long history 
of severe industrial and social impairment.

An October 1994 VA hospitalization noted the veteran's chief 
complaints of nightmares, hearing voices, nervousness and 
depression.  He was admitted due to an exacerbation of his 
symptoms, such as nightmares, auditory hallucinations, 
nervousness, depression, mood swings, suspiciousness, 
irritability and poor concentration.  His speech was either 
under-or over-productive, depending on his mood and flight of 
ideas.  His affect was inappropriate and his insight and 
judgment were impaired.  Suicidal and homicidal ideas were 
elicited.  He reported having a 25-year history of alcohol 
use.  He again reported seeing mutilated and burned bodies as 
part of his duties in Japan.  The diagnosis was PTSD with 
affective features, noncombat veteran.

When the veteran was hospitalized at a VA facility in May 
1995, he complained of hearing voices, having nightmares and 
of being nervous and depressed.  His symptoms included 
nightmares, auditory hallucinations, depression, nervousness, 
poor concentration, suspiciousness and paranoid feelings.  
His judgment and insight were impaired.  His affect was still 
inappropriate.  He reported that his nightmares and 
flashbacks revolved around his duties in Japan.  The 
diagnoses were PTSD with affective features, alcohol 
dependence and marijuana abuse.  These diagnoses were 
continued after a September to October 1995 VA 
hospitalization.  

The veteran was treated on an outpatient basis between August 
1993 and June 1996 for complaints of nightmares, flashbacks, 
anxiety, restlessness and auditory hallucinations.  These 
records also showed that he was continuing to abuse alcohol.

The veteran underwent psychological testing conducted by VA 
in November 1996.  He complained of nightmares, auditory 
hallucinations and depression.  He stated that he had stopped 
drinking (however, later in the examination, he reported that 
he was still drinking).  He also indicated that he had abused 
marijuana, cocaine, heroin and any other drug that he could 
use.  The mental status examination indicated that rapport 
with the veteran was difficult to establish.  He exhibited no 
unusual behaviors, and he was alert and oriented to person 
and place.  His attention and concentration were intact.  It 
was commented that he tended to over-report pathological 
symptoms.  His thought processes were not reflective of 
perseverations, neologisms, tangential thinking or echolalia.  
His thoughts were sometimes confusing and illogical.  His 
speech was normal, relevant and coherent and he reported 
having auditory, visual and olfactory hallucinations.  He 
described feelings of being watched, but he denied thoughts 
of insertion or removal and displayed no ideas of reference.  
His affect was normal and appropriate and his mood was 
depressed.  There were no signs of anxiety.  Vegetative signs 
of depression included difficulty sleeping, poor appetite and 
low self-esteem.  He was not currently in treatment.

An MMPI conducted in October 1996 in conjunction with this 
examination was found to be invalid, with the examiner noting 
that the veteran was either acutely psychotic or was 
exaggerating his symptoms as a cry for help or for other 
purposes.  The veteran decided to take another test when the 
examiner indicated that the first would have to be reported 
as invalid.  However, the second test was also invalid; 
again, he tended to respond in an overly pathological manner.  
His responses suggested that he was making efforts to appear 
more disturbed than his current symptoms merited.  The 
examiner commented that "under the current circumstances, 
malingering cannot be ruled out."

The summary of this report noted that his symptoms included 
auditory, visual and olfactory hallucinations, nightmares, 
loss of appetite and low self-worth.  These symptoms were 
noted not to fit a clear diagnostic picture.  The 
psychological testing suggested that he was over-reporting 
his symptoms.  He reiterated that he had been stationed in 
Japan where he was responsible for removing the dead and 
injured from planes from Vietnam.  The examiner stated that, 
according to the American Psychiatric Association, Diagnostic 
and Statistical Manual of Mental Disorders (4th ed., revised 
1994) (hereinafter DSM-IV), these alleged stressors did not 
meet the criteria of being threatened by death, serious 
injury or threat to the physical integrity of self or others.  
Rather, his experiences appeared to be the result of 
confronting the aftermath of other peoples traumatic events, 
neither witnessing or experiencing them himself.  His 
experiences were significantly removed from the battlefield 
trauma, occurring after the personnel had been stabilized in 
the field and prepared for transfer.  It was the opinion of 
the examiner that PTSD was not an accurate diagnosis.  The 
veteran was noted to have a long history of alcohol and drug 
dependence.  It was commented that he would have to abstain 
from drug use for a significant period of time in order to 
rule out the presence of an underlying mood disorder.  He 
also had a history since adolescence of trouble with 
authority and complying with rules.  He had repeated 
violations in the military as well that lead to his 
discharge.  He rationalized his behavior by describing the 
rules as frivolous and minimized his own misconduct.  A 
diagnosis of an antisocial personality disorder appeared to 
be appropriate.  The Axis I diagnosis was alcohol dependence, 
current; the Axis II diagnosis was antisocial personality 
disorder.

The veteran underwent a VA psychiatric examination in 
November 1996.  He again stated that he had unloaded dead and 
mutilated bodies from aircraft in Japan.  He reported that he 
could still smell the bodies and the napalm.  He indicated 
that he had nightmares three to four times a week about these 
bodies.  Anger would trigger smells and then he would begin 
to hear voices.  He noted that he felt paranoid all of the 
time.  He commented that he resorted to alcohol in order to 
cope with his worries and his nightmares.  The objective 
examination found a depressed mood, but noted that his 
thoughts were coherent and relevant.  Mild paranoia was 
present, as were auditory and visual hallucinations.  He was 
alert and oriented in four spheres.  The summary indicated 
that the examiner had reviewed the claims folder and the 
psychological testing performed earlier that month.  The 
examiner commented that the veteran's trauma was not related 
to actual combat.  However, the trauma of shipping bodies on 
a daily basis could be outside the range of normal human 
experience based on the near war related traumatic 
experience.  It was the opinion of the examiner that the 
veteran did not meet the criteria for PTSD.  It was then 
found that he suffered from a psychotic disorder secondary to 
alcohol dependence and PTSD.  The Axis I diagnoses were 
alcohol induced psychotic disorder with hallucinations; 
alcohol dependency and cannabis abuse; PTSD-noncombat (but 
while in service); and depressive disorder not otherwise 
specified.  The Axis II diagnosis was antisocial traits.

The veteran underwent a further extensive VA psychological 
evaluation in February 1998.  An MMPI was administered due to 
its diagnostic reliability and a Structured Interview of 
Reported Symptoms (SIRS) test was conducted in order to 
determine whether he was exaggerating his problems.  He 
stated that he had bad dreams, and that could not get the 
smells of Vietnam out of his mind.  His history noted that he 
did poorly in school and was frequently suspended for 
fighting and for truancy.  He entered the Air Force in 1969 
and had the duties of a crewman; his chief responsibility was 
the loading of airplanes.  He stated that while he was 
stationed in Japan, he participated in removing the dead and 
wounded from airplanes.  He indicated that he had begun to 
abuse drugs and alcohol at this time in order to cope with 
his duties.  He received an Article 15 in service due to 
lateness.  He was also suspected of malingering, after 
repeated visits to sick call for minor illnesses.  After his 
separation, he stated that he had worked at many different 
common labor jobs, indicating that he would often get fired 
because he "couldn't get a grip."

The veteran stated that his relationships were impaired, 
indicating that he had few friends.  While he had been 
married for 25 years, he described his marriage as 
"troubled."  His legal history included arrests for drunk 
driving and marijuana possession.  He reported that he seen a 
psychiatrist in service for complaints concerning a fear of 
heights.  He received a profile that excused him from duties 
involving heights.  During the examination, he admitted to 
the recent use of alcohol and crack cocaine.

The mental status examination noted that he was well groomed 
and that his personal hygiene was good.  Rapport was easily 
established and his exhibited no unusual behaviors.  He was 
oriented in four spheres and his attention and concentration 
were intact.  Abstraction abilities were somewhat impaired, 
but there were no memory deficits.  The examination also 
found no evidence of looseness of associations, 
perseverations, neologisms, tangential thinking, 
circumstantial thinking, confusion or echolalia.  His speech 
was within normal limits and was coherent and relevant.  He 
denied hallucinations, delusions or ideas of reference.  His 
affect was appropriate and his mood was calm and varied 
within normal limits.  He reported problems with anxiety, but 
none were noted during the interview.  He reported the 
following signs of depression:  recent weight gain with 
increased appetite, difficulty sleeping, crying spells and 
poor concentration.  His PTSD symptoms included complaints of 
nightmares and avoidance of reminders of his service in 
Japan.  

The examiner noted that the veteran appeared to be resistant 
to the evaluation process and was poorly motivated to 
complete the testing asked of him.  When asked to do the 
MMPI, he stated that he was a poor reader.  When he was told 
that those questions he could not read would be read to him, 
he was able to complete the test without further assistance.  
The MMPI was found to be invalid (as were two previous 
tests).  The results suggested that he was either acutely 
psychotic or was exaggerating as a cry for help or for other 
purposes.  The PTSD subscales were in the pathological range.  
In other circumstances, this would suggest a diagnosis of 
PTSD.  However, given the invalidity of the MMPI, any 
interpretation of the subscales would be speculative in 
nature.  The SIRS test contained high scores which were 
typical of someone feigning a mental disorder and were rarely 
seen in one responding truthfully.

In conclusion, the examiner noted that on previous 
examinations, the veteran had endorsed a broad range of 
psychological complaints; however, during this examination, 
he endorsed only those symptoms consistent with a diagnosis 
of PTSD.  The examiner then stated the following:

In regard to the primary referral question 
regarding the involvement of PTSD, [the veteran] 
reports having problems since his experiences in 
the Air Force while serving in Japan.  During this 
time, he reports that he moved injured soldiers and 
dead bodies that arrived on planes from Vietnam.  
According to DSM-IV, to meet criteria A for PTSD a 
person must have "experienced, witnessed or was 
confronted with an event or events that involved 
actual or threatened death or serious injury, or a 
threat to the physical integrity of self or 
others."  It is my clinical opinion that the 
events that [the veteran] experienced do not meet 
these criteria.  His experiences appear the result 
of confronting the aftermath of other people's 
traumatic events, neither witnessing nor 
experiencing them himself.  While some people may 
experience traumatic stressors due to other 
people's traumatic events, such as a medic or 
Emergency Medical Technician, [the veteran's] 
experiences did not appear to fit this category.  
His experiences were significantly removed from the 
battlefield trauma, occurring after the military 
personnel had been stabilized in a field hospital 
and prepared for transfer.  It is because of these 
differences in "trauma" that I am of the opinion 
that PTSD is not an accurate diagnosis.  Previous 
evaluations have presented a diagnosis of PTSD 
(non-combat related) and suggested that it may 
result from his experiences obtaining illicit drugs 
or his friends death by overdose.  [The veteran] 
does not report nightmares or intrusive thoughts of 
these events, nor does he report avoidance of these 
type situations.  On the contrary, [the veteran] 
continued to engage in drug use behaviors that 
require him to be in circumstances similar to those 
possible "non-combat traumas."

The veteran also reported a long history of drug and alcohol 
use, admitting to the current use of crack cocaine and to 
drinking to intoxication.  Thus, a diagnosis of polysubstance 
dependence appeared to be justified.  His other psychiatric 
symptoms could be related to his chemical addiction or to 
exaggeration.  

Finally, the examiner noted that the veteran had had behavior 
problems ever since adolescence, referring to his suspensions 
from school for fighting and truancy.  He also had several 
violations of military conduct codes.  He displayed a 
tendency to minimize his conduct and referred to rules as 
"frivolous."  His records also suggested a long history of 
his attempts to obtain monetary compensation from the 
government.  Despite several failures at training, he 
obtained benefits under the GI Bill, until his eligibility 
expired in 1980.  It was at that point that he first sought 
service connection.  The Axis I diagnoses were polysubstance 
abuse and antisocial personality disorder.

The veteran was extensively examined by VA in January 1999.  
It was commented that psychological testing could not be 
performed because the veteran stated that he could not read 
the tests.  He became highly anxious and stated that he had 
to leave.  He indicated that his anxiety would come and go 
and that he was afraid, although he could not say what he was 
afraid of.  He stated that during his service he had to 
unload body bags and wounded soldiers from the planes.  He 
reported that he had had a breakdown because of these 
experiences and that he was encouraged by other service 
members to use marijuana and heroin to control his feelings.  
He also claimed that he had begun to hear voices before he 
left Japan.  Also stressful to him was the death of a friend 
from an overdose of heroin while they were both stationed in 
Miami in 1972.  He stated that he has flashbacks and 
nightmares about his friend's death.

While the veteran reported during this interview that he had 
had no problems prior to his entry into service, the 
examiner's review of the claims folder indicated that there 
was a preservice history of problem behavior.  He reported 
that he had few friends, indicating that he prefers to stay 
out of the way of others.  He was also convinced that his 
wife of 27 years wanted to divorce him.  After service, he 
reported a history of multiple jobs.  He stated that he had 
lost jobs because he could not get along with others.  His 
legal history included arrests for fighting.  He reported 
current abuse of alcohol and past use of cocaine and heroin.  

The mental status examination noted that his personal hygiene 
was good.  Rapport was somewhat to difficult to establish as 
the veteran was very guarded and anxious.  No unusual 
behaviors were noted.  He was oriented in four spheres and 
attention and concentration skills were intact.  His 
abstraction abilities were markedly impaired (he made strange 
and elaborate explanations regarding proverbs).  There was 
also definite impairment in memory functions, as he was 
unable to recall recent or remote events.  His thought 
processes were reflective of some confusion.  Speech was 
within normal limits and it was coherent, although it became 
irrelevant at times.  His thought content was positive for 
auditory hallucinations (voices saying "I'm going to get 
you") and olfactory hallucinations (he stated he could still 
smell the burned bodies that he had had to unload from the 
planes).  No delusions were present and he did not report 
ideas of reference.  He did display some paranoia; he felt 
that people were laughing at him and watching him all the 
time.  His affect was blunted and did not appear labile.  His 
mood was within normal limits and some signs of anxiety were 
present, as were some vegetative signs of depression, such as 
insomnia and fatigue.  

During this evaluation, the veteran also endorsed some 
symptoms of PTSD.  He reported sleep that was significantly 
disrupted by nightmares of traumatic experiences in his life.  
He would drink until he passed out.  He reported intrusive 
memories of having to help wounded soldiers off the 
airplanes.  The examiner reported that this was first time 
that the veteran had reported intrusive memories or 
nightmares about his friend's death.  The veteran did not 
complete testing, although the examiner had offered to read 
the test materials to him.

The examiner then made the following conclusions:

The remand requests a definitive diagnosis.  
Although [the veteran] may have intrusive memories 
of events from his service in Japan, these events, 
although clearly troubling to [the veteran], do not 
qualify as traumatic according to diagnostic 
criteria for PTSD.  This writer concurs with 
previous thorough psychological evaluations and 
assessments.  A diagnosis of combat or non-combat 
related PTSD is not warranted.  [The veteran] may 
experience PTSD symptoms as a result of his friends 
death from a drug overdose.  However, he reported 
that there was no way to verify that that event 
took place as he could not remember his friend's 
last name.  Additionally, although his friend had 
introduced [the veteran] to his wife, and she was 
present at the time of his friend's death which 
reportedly occurred in her home, the veteran 
doubted that his wife could help to verify this 
event.  There is some indication of psychosis, by 
self-report both currently and in historical data.  
This veteran reported that he had had a breakdown 
while in the military and was seen by a 
psychiatrist in Japan.  He also stated that he had 
auditory hallucinations before he returned from 
Japan.  Thorough review of the military medical 
records shows no evidence to support this.  The 
only psychiatric assessment [the veteran] received 
occurred when he was diagnosed with Acrophobia in 
Homestead, Fla.  He sought and was given 
reassignment to other duties.  At the time, the 
examiner remarked that this veteran showed no signs 
of psychosis or neurosis.  There are no reports of 
psychiatric treatment throughout his military 
service.  There are no reports of psychiatric 
treatment or complaint until veteran sought service 
connection for PTSD in 1992 after having been 
hospitalized for "Dysthymic Disorder with PTSD 
features."  This veteran's record is notable for 
lack of psychiatric claim on numerous requests for 
service connection and increases in disability made 
between 1972 and 1992.  This record is notable for 
lack of claim of psychiatric symptoms during 
attendance at schools and at work.  There should 
have been evidence in the medical records of such 
symptoms.

Although remand was very clear in requesting 
thorough assessment to accomplish a definitive 
diagnosis, the necessary testing could not be 
completed because the veteran refused.  The 
interview information could not verify the Axis II 
diagnosis because the veteran gave differing 
historical data.  However, the current interview 
and review of the C-file gave adequate information 
to concur with the diagnosis of Polysubstance 
Dependence.  Review of the C-file and interview 
data indicate possible hallucinations and paranoia.  
It is impossible to determine the extent to which 
this veteran's symptoms result from alcohol and 
drug use, from exaggeration of symptoms, or from 
actual disorders.

The Axis I diagnoses were Polysubstance Dependence and 
Psychotic Disorder NOS (not otherwise specified) 
(Provisional).  An Axis II diagnosis was deferred.

After a careful review of the evidence of record, it is found 
that that evidence does not support a finding of entitlement 
to service connection for PTSD.  The evidence of record 
indicates that the veteran was apparently not engaged in 
combat with the enemy.  His principle military occupation was 
cargo specialist.  He received no combat badges, nor was 
there any evidence that he ever received any wounds or 
injuries in service.  According to Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993), when it has been determined that a 
veteran was not engaged in combat, "...the veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor.  (cite omitted).  
Instead, the record must contain service records which 
corroborate the veteran's testimony as to the occurrence of 
the claimed stressor."  See also Swann v. Brown, 5 Vet. App. 
229 (1993); Wood v. Derwinski, 1 Vet. App. 190 (1991).  It is 
noted that the record does not contain any corroboration that 
the veteran experienced or witnessed an event which resulted 
in a response of intense fear, helplessness or horror.  While 
the veteran has alleged that he saw wounded and dead soldiers 
and witnessed the death of a friend from an overdose, there 
is no confirmation in the record that these events took 
place.  Clearly, based upon the objective evidence, there is 
no indication that the veteran experienced an inservice 
stressor that would result in symptoms of PTSD.

While the record does contain some diagnoses of PTSD based 
upon history provided by the veteran, it is concluded that 
the record does not contain documentation of a corroborated 
stressor to support these diagnoses.  Moreover, extensive and 
thorough VA examinations, that relied on an interview of the 
veteran and a review of the entire claims file, failed to 
diagnose PTSD.  Therefore, this evidence does not support a 
finding that an unequivocal diagnosis of PTSD has been made.

As a consequence, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for PTSD.


ORDER

Service connection for PTSD is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

